DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ludlow (US 20070246373 A1) as submitted on Applicant's Information Disclosure Statement on 22 November 2019.
In regards to claim(s) 1, Ludlow discloses a hydrogen supply system ([5]) comprising an electrochemical hydrogen pump ([5]) including a proton exchange membrane sandwiched between anode and cathode ([5]) and a current adjuster (power supply 50; Fig.1; [22]) that applies current between the anode and cathode to provide boosted hydrogen on the cathode side.  Ludlow discloses a controller which controls the current adjuster (controller 30; Fig. 1; [22]).  Ludlow discloses that the controller 30 can be adapted to produce a predetermined outlet pressure of hydrogen either automatically or in response to a signal from controller 30 ([25]).   Ludlow discloses the controller 30 is capable of modulating an amount of electrical current flowed, such as decreasing ([32]).   In regards to the claim limitation “a controller which controls the current adjuster to decrease the current flowing between the anode and the cathode when the pressure of a cathode gas containing the boosted hydrogen is increased,” such a limitation is an intended use limitation.  In regards to functional language or intended use limitations, such language only limits the claim by the structures or arrangements of structures that are necessary to perform the functional language or intended use.  See MPEP 2112.01 I & 2114.  In the instant case, Ludlow’s hydrogen system is capable of decreasing current applied when an outlet pressure of hydrogen is increased.

Examiner’s Comments
Examiner notes that amending claim language to “a controller programmed to 
Conclusion
Ukai (US 10722841 B2) is a related patent disclosing a hydrogen supply system with a controller to control the current adjuster of an electrochemical hydrogen pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794